t c summary opinion united_states tax_court kimberly a sorrentino petitioner and george a chaudoin intervenor v commissioner of internal revenue respondent docket no 28772-11s filed date jeffrey lee cohen for petitioner george a chaudoin pro_se jeremy d cameron for respondent summary opinion guy special_trial_judge this case was heard pursuant to the provisions of sec_7463 in effect when the petition was filed pursuant to sec_7463 sec_1 unless otherwise indicated all section references are to the internal continued the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case by final notice_of_determination dated date the internal_revenue_service irs denied petitioner’s claim for relief from joint_and_several_liability under sec_6015 for tax_year petitioner filed with the court a timely petition challenging the determination pursuant to sec_6015 intervenor petitioner’s former spouse filed a timely notice of intervention pursuant to sec_6015 the issues for decision are whether petitioner and intervenor filed a valid joint federal_income_tax return for and if so whether petitioner qualifies for relief under sec_6015 background some of the facts have been stipulated and are so found the stipulation of facts the first supplemental stipulation of facts and the accompanying exhibits are incorporated herein by this reference petitioner resided in georgia at the time the petition was filed continued revenue code as amended and in effect at all relevant times monetary amounts are rounded to the nearest dollar i general background petitioner holds a bachelor’s degree in communications from the university of hawaii at the time of trial she was employed as a sales representative at a computer_software company intervenor retired as a police officer in at the age of at the time of trial he owned and managed a security business petitioner and intervenor first met in they were married in date as part of a surprise orchestrated by intervenor at a halloween party at the time intervenor’s health was failing and he testified that he quickly arranged the wedding because he hoped that if his illness proved fatal petitioner would help his two adult children from a prior marriage during the short_period that they were married petitioner and intervenor resided in tennessee ii household finances petitioner and intervenor maintained separate bank accounts at intervenor’s request petitioner paid dollar_figure per month to him for her share of household expenses intervenor paid the household bills iii petitioner’s retirement account distributions during petitioner received distributions of dollar_figure and dollar_figure from two of her retirement accounts petitioner deposited the proceeds in her bank account petitioner testified that she transferred some of the retirement distribution funds to intervenor by check intervenor contradicted petitioner testifying that he was unaware that she received distributions from her retirement accounts and denying that she transferred any of the funds to him iv volatile relationship petitioner and intervenor had a dysfunctional and volatile marital relationship petitioner testified that intervenor physically assaulted offended and humiliated her on numerous occasions intervenor denied that he harmed petitioner in any way and asserted instead that petitioner physically assaulted and verbally abused him from until early petitioner worked for cingular wireless employee services cingular as a data sales representative she was required to travel regularly and she attended meetings and dinners with cingular clients the parties stipulated that petitioner had federal_income_tax withholding of dollar_figure in respect of the larger distribution petitioner testified that intervenor did not approve of her work-related travel and repeatedly called her at work and frequently appeared at her office to harass her petitioner believed that her work performance suffered as a result of stress that she attributed to intervenor’s abusive behavior she lost her job with cingular in later in petitioner worked for novacopy inc and cox auto trader inc she testified that she lost both jobs because of intervenor’s disruptive behavior intervenor denied that he had harassed petitioner at work v separation and divorce petitioner and intervenor first separated and initiated divorce proceedings in late the couple reconciled for a period in in early date after a heated argument petitioner packed a few of her personal belongings and left intervenor petitioner’s sister tammy hood who was residing in georgia at the time received a phone call from petitioner that day ms hood testified that petitioner was emotionally distraught and told her that she was contemplating suicide concerned for her sister’s well-being ms hood immediately drove to meet her in alabama after a short discussion petitioner agreed to seek immediate treatment at a mental health facility in georgia petitioner received treatment as an inpatient from march to and as an outpatient from march to on date intervenor signed a marital dissolution agreement dissolution agreement and had it served on petitioner although petitioner did not take part in drafting the dissolution agreement and apparently was not represented by counsel at the time she signed it on date the dissolution agreement does not address the parties’ tax filing obligations for but states that the parties would file separate tax returns for and years thereafter the couple’s marriage was terminated on date upon entry of a final decree of divorce vi tax_return on date the irs received through electronic transmission a form_1040 u s individual_income_tax_return for identifying intervenor and petitioner as joint filers the return was prepared by winnie kemrick-cate a paid return preparer who had prepared petitioner and intervenor’s joint income_tax returns for the taxable years and ms kemrick-cate was not called as a witness at trial the return included various items of income and deduction attributable to petitioner and intervenor although the retirement account distribution of dollar_figure that petitioner received during appears on the return the item is reported to have been the subject of a nontaxable rollover the return included a claim for a refund on an overpayment of dollar_figure petitioner testified that she did not know that intervenor intended to file a joint tax_return for the taxable_year and that she played no role in preparing or filing the joint_return petitioner maintains that she did not meet with ms kemrick-cate for purposes of filing the return and did not authorize her or intervenor to file a return on her behalf petitioner did not file a separate tax_return for she testified that when the return was due to be filed she was receiving medical treatment in georgia and was focused on restoring a sense of normalcy in her life she further testified that she believed enough income_tax had been withheld from her wages and retirement distributions so that she did not need to file a return intervenor testified that he and petitioner met with ms kemrick-cate in february or early date--shortly before petitioner left him--to prepare a joint_return for he further testified that he and petitioner reviewed and signed the return at that time intervenor testified that he subsequently was surprised the return was not promptly filed with the irs and that he eventually visited ms kemrick-cate’s office in date to inquire about the status of the claimed refund the record does not include a copy of form_8879 irs e-file signature authorization a document attached to an electronic copy of the return however indicates that intervenor signed an authorization on date allowing ms kermick-cate to file the return electronically there is no corresponding entry indicating that petitioner signed the authorization on date intervenor received from the irs a refund check of dollar_figure for he deposited the check in his separate bank account and did not transfer any part of the refund to petitioner vii notice_of_deficiency on date the irs mailed a notice_of_deficiency for to petitioner and intervenor at intervenor’s address in tennessee the irs determined in relevant part that the dollar_figure distribution from petitioner’s retirement account was includable in taxable_income and that a second distribution of dollar_figure to petitioner was includable in taxable_income and omitted from the return the irs further determined additional tax pursuant to sec_72 an the balance of the dollar_figure refund claimed on the return was applied to offset an outstanding tax_liability for addition_to_tax under sec_6651 and an accuracy-related_penalty under sec_6662 intervenor testified that he could not recall receiving the notice_of_deficiency but if he did receive it he would have given it to his accountant petitioner testified that she was unaware that the notice had been issued in any event no petition for redetermination was filed with the court challenging the notice the irs subsequently assessed the amounts determined in the notice viii administrative proceedings in early petitioner learned that the irs had assessed and expected her to pay additional tax for she retained legal counsel and promptly filed with the irs a form_8857 request for innocent spouse relief stating that she was a victim of spousal abuse in that she was not involved in preparing and did not sign a joint_return for that year and that at the time the return was filed she suffered from mental health problems as a result of intervenor’s abuse petitioner also stated that she was not involved in handling household finances and that she did not receive any portion of the tax_refund for intervenor filed with the irs a form questionnaire for non- requesting spouse stating that he and petitioner provided their tax records to ms kemrick-cate who prepared a return that they reviewed and signed intervenor also stated that petitioner did not inform him or the tax_return_preparer of the withdrawals from her retirement accounts at the time the return was prepared that the return submitted to the irs in date was not the return he signed earlier that year and that ms kemrick-cate and petitioner altered the return without his knowledge the irs determined that petitioner was not entitled to relief from joint_and_several_liability under sec_6015 c or f for primarily on the ground that the omitted income giving rise to the tax_liability was attributable to her discussion sec_6013 provides that married taxpayers may elect to file a joint federal_income_tax return as a general_rule a joint_return must be signed by both spouses sec_1_6013-1 income_tax regs if a joint_return is filed the spouses are jointly and severally liable for the entire tax due sec_6013 114_tc_276 if certain requirements are met a spouse may be relieved of joint_and_several_liability under sec_6015 no relief is available under sec_6015 however if the taxpayer did not file a joint income_tax return see 119_tc_191 sec_6015 vests the court with jurisdiction to review the secretary’s final_determination of spousal relief petitioner stated in form_8857 that she did not participate in the preparation or filing of a joint_return for at trial she testified that she did not authorize or intend to file a joint_return for to file jointly married taxpayers must intend to file a joint_return see 26_tc_405 the spouses’ intent an issue of fact see 56_tc_1 harrington v commissioner tcmemo_2012_285 at must be gleaned from all the facts and circumstances see 25_tc_404 mccanless v commissioner tcmemo_1987_573 in evaluating intent to file a joint_return we have considered whether the nonsigning spouse filed a separate_return or objected to the joint_return and whether prior filing history indicates an intent to file jointly estate of campbell v commissioner t c pincite harrington v commissioner at on its face the return has all the normal earmarks of a joint return-- both spouses’ names appear on the return and the return includes items of income and deduction attributable to both of them however the return was filed electronically and it does not bear petitioner’s or intervenor’s original signature ms kermick-cate did not testify at trial and there is no objective evidence contradicting petitioner’s testimony that she did not sign a joint_return for or otherwise authorize intervenor or ms kermick-cate to file a joint_return in fact a document attached to an electronic copy of the return indicates that intervenor alone signed an authorization allowing ms kermick-cate to file it the record provides a dismal picture of an extremely dysfunctional marriage that quickly deteriorated into separation in mid-date and a final divorce three months later petitioner’s sister testified credibly and convincingly that by the time petitioner left intervenor she was so emotionally traumatized and distraught that she was contemplating suicide her treatment and recovery spanned the better part of the next months against this backdrop it is not difficult to comprehend how petitioner may have decided in early to abandon the practice of filing a joint_return with intervenor we likewise have no reason to doubt petitioner’s statement that she believed albeit erroneously that she had sufficient income_tax_withholding so that there was no pressing need to file a separate_return for intervenor’s version of the events surrounding the filing of the return suffers from internal inconsistencies and is generally unconvincing although intervenor maintains that he and petitioner signed a joint_return in ms kermick-cate’s office in late february or early date he did not produce a copy of that return and he could not explain why it was not filed until date--several months after it was purportedly prepared and signed and two months after the couple’s divorce was final there likewise are significant discrepancies in respect of intervenor’s statements in form submitted to the irs during the administrative review process and statements he made at trial specifically intervenor stated in form that petitioner did not inform him or ms kermick-cate that she had received retirement account distributions during yet the return as filed reported the larger of the two distributions treating it as a nontaxable rollover and claimed a prepayment credit in respect of the income_tax that was withheld in connection with the distribution similarly intervenor’s statements in form that the return filed with the irs in date was not the return he signed earlier that year and that ms kermick-cate and petitioner altered the return without his knowledge cannot be reconciled with his trial testimony that he was anticipating a tax_refund for and he visited ms kermick-cate’s office in date to inquire about it despite his professed confusion intervenor deposited the refund for in his account and did not question ms kermick- cate or the irs about the matter considering all the facts and circumstances we conclude that petitioner did not intend to file a joint income_tax return with intervenor for and the return at the center of this controversy is not a valid joint_return as contemplated by sec_6013 it follows that a prerequisite to the application of sec_6015 is lacking and petitioner is ineligible for spousal relief for the taxable_year by way of this proceeding to reflect the foregoing decision will be entered denying petitioner’s request for relief under sec_6015
